Citation Nr: 0409106	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1974.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time it was remanded 
to the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, so that additional 
development could be undertaken.  It is noted parenthetically 
that the Board in August 2003 dismissed the veteran's appeal 
involving a claim for service connection for hepatitis C.  
Following the completion of the requested actions by the RO 
on remand, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  The veteran was scheduled to appear for a VA medical 
examination in September 2001 in connection with his claim 
for increase for infectious hepatitis herein under review.

2.  The veteran was notified at his most recent address of 
record of the date, time, and location of the scheduled VA 
medical examination in September 2001, but he failed to 
appear for such evaluation.  

3.  The veteran's failure to appear for his scheduled VA 
medical examination in September 2001 is not shown to be for 
good cause.  


CONCLUSION OF LAW

Due to the veteran's failure to appear for his scheduled VA 
medical examination without good cause, the claim must be 
denied.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.655 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded to the RO by the Board in August 2003.  
Actions prior thereto also included the Board's remand in 
March 2001 and an April 2002 memorandum to the now defunct 
evidence development.  All of the directives of the Board set 
forth in the foregoing actions appear to have been completed.  

The contrary argument of February 2004 of the appellant's 
representative is noted, it being alleged that VA has to date 
failed to notify the veteran in full of all of the types of 
evidence he may submit in order to substantiate his claim, as 
well as what evidence VA must obtain and what evidence the 
veteran himself must obtain and submit.  However, the record 
reflects that the RO in March 2001, pursuant to the Board's 
directive, contacted the veteran in writing and fully 
informed him of the information and evidence needed to 
substantiate his claim for increase, as well as the 
respective responsibilities of VA and the claimant in terms 
of procuring evidence in support of the claim.  In the 
absence of any indicated failure of the RO to comply with 
remand directives, it is found that further remand to the RO 
is unnecessary on that basis.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, following the initiation of the claim at 
issue.  This law significantly added to the statutory law 
concerning VA duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to the duty 
to assist and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  As indicated above, written of the foregoing was 
provided to the veteran in this instance through a letter, 
dated in March 2001, from the RO.  Such was followed by 
issuance of a supplemental statement of the case in November 
2003 in which 38 C.F.R. §§ 3.159 and 3.655 were cited.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, through 
development efforts of the RO and the Board, all relevant VA 
treatment records have been obtained and associated with the 
claims folder and the veteran has been afforded multiple 
opportunities to submit evidence in support of the requested 
VA benefit.  Unfortunately, the veteran has failed to 
cooperate in this instance, given that a VA medical 
examination was scheduled to occur in September 2001 for the 
purpose of ascertaining the current severity of his 
infectious hepatitis, but he did not appear for such 
evaluation.  In light of the foregoing, and in the absence of 
any indication from the veteran that there is in existence 
pertinent evidence that is not already on file, it is 
concluded that the VA's duty-to-assist obligation has been 
fully satisfied in this instance.  

Fourthly, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 
Vet.App. 412 (2004), held, in part, that VCAA notice, as 
required by 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Hence, it was impossible for VA 
in 1999 to have complied with a law that was not in effect at 
the time of the June 1999 rating decision.  Moreover, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim in question, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the appellant.  
Id. at 422.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error."  
Id. at 1375.)  

In reviewing RO determinations on appeal, the Board is 
required to consider the evidence of record on a de novo 
basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C.A. § 7104(a) (West 2002), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
(West 2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Pelegrini, 17 Vet. App. at 422.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 (West 2002) to proffer new and material evidence 
simply because an RO decision is appealed to the Board.  
Rather, it is only after a decision of either the RO or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); Sutton v. Brown, 9 Vet.App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran-appellant, beginning 
in 2001, was not afforded to him prior to the first RO 
adjudication of the claim, full notice was provided by the RO 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Entitlement to an Increased (Compensable) Rating for 
Infectious Hepatitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655(b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 CFR. § 3.655(a).  When the examination 
was scheduled in conjunction with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655(b).   

In an effort to ascertain the current level of severity of 
the veteran's infectious hepatitis, the Board remanded this 
matter to the RO in March 2001 so that the disability in 
question could be fully evaluated through the conduct of a VA 
medical examination.  Such examination was scheduled to occur 
on September 21, 2001, and written notice of its date, time, 
and location was provided to the veteran in correspondence 
from the VA Medical Center in Erie, Pennsylvania.  This 
correspondence was mailed to the veteran at then address of 
record.  Even so, the veteran failed to appear for his 
September 2001 examination and he has also failed to offer a 
showing of good cause for his failure to appear for that VA 
examination, or, for that matter, request that such 
examination be rescheduled.  That being the case, denial of 
the veteran's claim for increase is required, pursuant to 
38 C.F.R. § 3.655.

Notation is made that the specific criteria for the 
evaluation of liver disorders , including hepatitis, were 
modified, effective from July 2, 2001.  See 66 Fed. Reg. 
29488 (2001).  The veteran was not notified of such changes, 
nor was his claim for increase adjudicated on the basis of 
those changes by the RO or herein by the Board.  Rather, the 
Board's instant denial is effectuated on the basis of 
38 C.F.R. § 3.655 and the veteran's failure to appear for a 
scheduled VA medical examination in conjunction with his 
claim for increase, as opposed to the rating criteria for 
hepatitis in effect prior to and on July 2, 2001.


ORDER

An increased (compensable) rating for infectious hepatitis is 
denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



